Citation Nr: 1608038	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and November 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs Regional Office (RO).  In his June 2013 substantive appeal, the Veteran requested a hearing before a member of the Board, but withdrew that request in a December 2015 statement.  


FINDING OF FACT

In a December 2015 written statement, the Veteran withdrew his appeal for service connection for a low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the November 2011 rating decision that denied entitlement to service connection for a low back disability.  In June 2013, the Veteran perfected an appeal of that issue. 

In a December 2015 statement, the Veteran withdrew his appeal of the issue of entitlement to service connection for a low back disability and canceled the pending hearing.  As the Veteran has properly withdrawn his substantive appeal with respect to that issue, the Board does not have jurisdiction to decide any appeal for that benefit.  Therefore, that appeal must be dismissed.  38 C.F.R. § 20.204 (2015).


ORDER

The appeal for service connection for a low back disability is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


